\378-/¥
                                ELECTRONIC RECORD




COA #      02-13-00032-CR                        OFFENSE:        19.02


STYLE:     Keven Young v. The State ofTexas      COUNTY:         Denton

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    362nd District Court


DATE: 08/29/14                    Publish: NO    TCCASE#:        F-2011-0122-D




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:    Keven Young v. The State of Texas          CCA#:         iv7«-m
         AFPELLAMT^S                  Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:       0y//f/j0lT                               SIGNED:                            PC:_

JUDGE:           />   UjA^a*-                         PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD